Citation Nr: 1718012	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-22 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than July 10, 2008, for the award of a 60 percent rating for the Veteran's service-connected immunoglobin M (IgM) nephropathy with hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1990 to November 1990, and in the United States Marine Corps from May 1991 to March 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased (60 percent) rating for the Veteran's service-connected IgM nephropathy with hypertension.  A March 2013 rating decision granted an earlier effective date of July 10, 2008, for the award of a 60 percent rating for IgM nephropathy with hypertension.  The matter on appeal has been characterized accordingly.  

In a December 2016 video conference hearing, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed August 1992 rating decision granted entitlement to service connection for IgM nephropathy, rated 30 percent disabling, effective from March 5, 1992 (day after separation from active service); no pertinent records were physically or constructively in VA's possession within one year of the August 1992 rating decision.  

2.  On March 12, 2010, the Veteran filed a claim for an increased rating for his service-connected IgM nephropathy.  

3.  The record does not reflect the Veteran filed a formal or informal claim for an increased rating for his service-connected IgM nephropathy prior to March 12, 2010.  
4.  A June 2010 rating decision granted an increased (60 percent) rating for the Veteran's service-connected IgM nephropathy, effective September 4, 2009; a March 2013 rating decision granted an earlier effective date of July 10, 2008, for the award of a 60 percent rating for the service-connected IgM nephropathy.  


CONCLUSIONS OF LAW

1.  The August 1992 rating decision awarding service connection for IgM nephropathy, rated 30 percent disabling, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2016).  

2.  The criteria for an effective date prior to July 10, 2008, for the award of a 60 percent disability rating for IgM nephropathy have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an effective date of March 5, 1992, for the award of a 60 percent rating for his service-connected IgM nephropathy.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  He asserts that the August 1992 rating decision did not consider or recognize hypertension as related to his service-connected IgM nephropathy.  See December 2016 video conference hearing.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  Generally, the effective date of an award of increased compensation "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

The facts of this case are not in dispute.  Historically, an August 1992 rating decision granted service connection for IgM nephropathy, rated 30 percent disabling, effective March 5, 1992 (day after separation from active service).  A thorough review of the record does not reflect the Veteran appealed the August 1992 rating decision, to include the rating assigned.  Thus, the August 1992 rating decision is final.  Further, a thorough review of the record from the time of the August 1992 rating decision does not reflect the Veteran filed a formal or informal increased rating claim prior to March 12, 2010 (i.e., he did not submit a written document indicating he was seeking or believed he was entitled to a higher rating for his service-connected IgM nephropathy).  A June 2010 rating decision granted an increased (60 percent) rating for the Veteran's service-connected IgM nephropathy, effective September 4, 2009, and a March 2013 rating decision granted an earlier effective date of July 10, 2008, for the award of a 60 percent rating for the service-connected IgM nephropathy.  

As the Veteran did not appeal the August 1992 rating decision that granted service connection for IgM nephropathy, and assigned a rating of 30 percent, effective March 5, 1992, it became final based on the evidence of record at the time.  It is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision, which the Veteran does not contend or allege.  38 U.S.C.A. §§ 5109A, 7105; see also December 2016 video conference hearing testimony (specifically denying that he was claiming CUE in the prior August 1992 rating decision).  

Based on the facts of this case, the Board finds that the Veteran did not have an unadjudicated increased rating claim for his IgM nephropathy prior to March 12, 2010.  Inasmuch as the Veteran filed a claim for an increased rating for his IgM nephropathy in March 2010, the March 2013 rating decision granted an earlier effective date in July 2008, more than one year prior to the date of claim.  See 38 C.F.R. § 3.400(o) (stating that "[w]hen medical records indicate an increase in a disability, receipt of such medical record may be used to establish effective date(s) for retroactive benefits based on facts found of an increase in a disability only if a complete claim or intent to file a claim for an increase is received within 1 year of the date of the report of examination, hospitalization, or medical treatment.") (emphasis added).  Hence, while the RO awarded the 60 percent rating for IgM nephropathy effective from July 2008 based on an abnormal laboratory finding (i.e., increased creatinine levels) that indicated decreased kidney function, such was more than one year prior to his claim for an increased rating in March 2010.  To the extent the Veteran is seeking a further earlier effective date for the increased (60 percent) rating for his IgM nephropathy, such claim must be denied as a matter of law as lacking legal merit.  As noted above, the Veteran is not contending or alleging CUE in the August 1992 rating decision, but seeks an effective date of March 5, 1992, for the award of a 60 percent rating for his IgM nephropathy; such is not permissible under the law or under the circumstances of this case without a contention of CUE in the August 1992 rating decision.  

The Board acknowledges the Veteran's testimony and contention that VA did not recognize his nephropathy included hypertension until later (presumably as part of the increased 60 percent rating in the June 2010 and March 2013 rating decisions).  In this regard, the Board notes that the August 1992 rating decision specifically noted a diagnosis of nephropathy with hypertension, as well as elevated blood pressure readings, so it appears that hypertension was in fact considered in the original rating decision and effective date assigned in the Veteran's claim, contrary to the Veteran's statements.  


ORDER

Entitlement to an effective date earlier than July 10, 2008, for the award of a 60 percent rating for the Veteran's service-connected IgM nephropathy with hypertension, is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


